862 F.2d 315Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Iris K. TASHBAR, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 88-3873.
United States Court of Appeals, Fourth Circuit.
Submitted July 25, 1988.Decided Nov. 1, 1988.

Iris K. Tashbar, petitioner pro se.
Margery Ellen Lieber, Judy J. Sherman, National Labor Relations Board, for respondent.
Before K.K. HALL, JAMES DICKSON PHILLIPS, and WILKINS, Circuit Judges.
PER CURIAM:


1
Iris K. Tashbar has filed a petition for review of the decision by the General Counsel of the National Labor Relations Board (NLRB) not to issue an unfair labor practices complaint.  The NLRB has moved to dismiss the petition, and Tashbar has responded.


2
It is settled that the NLRB's decision not to issue a complaint is not subject to judicial review.   Associated Builders and Contractors, Inc. v. Irving, 610 F.2d 1221, 1228 (4th Cir.1979), cert. denied, 446 U.S. 965 (1980).


3
Accordingly, because the dispositive issue recently has been decided authoritatively, we dispense with oral argument.  Tashbar's motion to proceed in forma pauperis is denied.  The motion to dismiss the petition for review is granted.


4
DISMISSED.